Case 9:19-cv-80915-RLR Document 9 Entered on FLSD Docket 08/11/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 9:19-cv-80915-ROSENBERG

 GLORIA CALDAROLA,

                 Plaintiff,
 vs.

 DOWNTOWN WELLNESS CENTER
 LLC, a Florida Limited Liability Company,
 and GOLD CHIROPRACTIC, P.A., a
 Florida Corporation,

                 Defendants.
                                                /

       PLAINTIFF’S COUNSEL’S VERIFIED STATEMENT REGARDING ANY PRIOR
             FILINGS UNDER THE AMERICANS WITH DISABILITIES ACT

          Pursuant to the Court’s Order Requiring Certificate of Counsel Regarding any Prior

 Filings Under the Americans with Disabilities Act (D.E. 5), Plaintiff’s counsel states as follows:

          As an officer of the Court, and attorney for Plaintiff, I do hereby certify that I have

 conducted a search of case filings in the records of the Clerk of the United States District Court

 for the Southern District of Florida to ascertain whether or not the Defendant or the property at

 issue has ever been sued prior to the filing of this suit, for alleged violations for the same,

 similar, or any, alleged violations of ADA. The search revealed that no such suits had been

 filed.
Case 9:19-cv-80915-RLR Document 9 Entered on FLSD Docket 08/11/2019 Page 2 of 2



        I hereby swear and affirm that on August 11, 2019, the statements made in this Verified

 Certificate of Counsel Regarding Prior Filings are true and correct to the best of my knowledge.

                                                     s/ Cynthia K. Mitchell
                                                     CYNTHIA K. MITCHELL
                                                     Florida Bar No. 0571563
                                                     Cynthia K. Mitchell, P.A.
                                                     Attorneys for Plaintiff
                                                     1364 Amaryllis Lane
                                                     West Palm Beach, Florida 33415
                                                     Telephone: 561-244-2533
                                                     Facsimile: 888-260-6181
                                                     Email: cmitchell@ckmpa.com




                                                 2
